ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_04_EN.txt. 142

DISSENTING OPINION OF JUDGE READ

I regret that I am unable to concur in the judgment of the Court
in this case, and that it has become necessary for me to state the
reasons which have led me to the conclusion that the objections
to the jurisdiction of this Court, raised by Iran, should be overruled.

Before examining the Persian Declaration, it is necessary to
decide upon the method of approach to the problem of interpreta-
tion. There are no specific rules of international law which bear
directly on the issues which the Court must decide. There are,
however, important general principles, which need to be taken
into account in the circumstances of this case.

The first principle was applied by this Court in its Opinion—
Admission to the United Nations, I.C.J. Reports 1950, page 8—and
stated in the following words :

“The Court considers it necessary to say that the first duty of
a tribunal which is called upon to interpret and apply the provi-
sions of a treaty, is to endeavour to give effect to them in their
natural and ordinary meaning in the context in which they occur.
If the relevant words in their natural and ordinary meaning make
sense in their context, that is an end of the matter. If, on the other
hand, the words in their natural and ordinary meaning are ambi-
guous or lead to an unreasonable result, then, and then only, must
the Court, by resort to other methods of interpretation, seek to
ascertain what the parties really did mean when they used these
words.”

The second principle is, in reality, a special aspect of the first.
It was applied by this Court in its Opinion—Peace Treaties II,
LC.J. Reports 1950, page 229—and stated in the following words :

“It is the duty of the Court to interpret the Treaties, not to
revise them.”

I am unable to accept the contention that the principles of
international law which govern the interpretation of treaties cannot
be applied to the Persian Declaration, because it is unilateral.
Admittedly it was drafted unilaterally. On the other hand, it was
related, in express terms, to Article 36 of the Statute, and to the
declarations of other States which had already deposited, or which
might in the future deposit, reciprocal declarations. It was intended
to establish legal relationships with such States, consensual in
their character, within the regime established by the provisions of
Article 36.

53
143 DISSENTING OPINION OF JUDGE READ

There is an additional consideration which, strictly speaking, is
not a principle, but a rejection of a fallacious theory.

It has been contended that the Court should apply a restrictive
construction to the provisions of the Declaration, because it is a
treaty provision or clause conferring jurisdiction on the Court.
Further, it has been suggested that a jurisdictional clause is a
limitation upon the sovereignty of a State, and that, therefore, it
should be strictly construed.

The making of a declaration is an exercise of State sovereignty,
and not, in any sense, a limitation. It should therefore be construed
in such a manner as to give effect to the intention of the State, as
indicated by the words used ; and not by a restrictive interpreta-
tion, designed to frustrate the intention of the State in exercising
this sovereign power.

In support of the contention that a restrictive interpretation
should be applied, it is possible to cite certain obiter dicta of the
Permanent Court; and, particularly, statements made in two
cases—the Free Zones Case, Series A/B, No. 46, page 138, and in the
Phosphates of Morocco Case, Series A/B, No. 74, page 23. It should,
however, be observed that in neither of these cases did the Court
rely upon restrictive interpretation as the basis of its decision.

Article 38 of the Statute is mandatory, and not discretionary.
It requires the Court to apply judicial decisions as a subsidiary
means for the determination of rules of law. The expression ‘‘judi-
cial decisions” certainly includes the jurisprudence of this Court
and of the Permanent Court. I have no doubt that it includes the
principles applied by the Court as the basis of its decisions. It is,
however, equally clear that it cannot possibly be construed as
requiring this Court to apply obiter dicta.

It would take too long to review the jurisprudence of the Per-
manent Court and of this Court. I have been unable to find any
case in which either Court relied upon a restrictive interpretation
to a jurisdictional clause as a basis for its judgment. I am satisfied
that both Courts have decided jurisdictional questions in con-
formity with the principles, as stated above. Indeed, both Courts
have, within the limitations established by those principles, given
liberal interpretations to jurisdictional clauses, designed to give
full effect to the intentions of the parties concerned. It is sufficient
to refer to one decision of this Court. In the Ambatielos Case—
I.C.J. Reports 1952, page 28—this Court upheld its jurisdiction,
notwithstanding that a restrictive construction of the jurisdictional
clause would have led, inevitably, to an opposite result.

These is a further and compelling reason for rejecting the theory
of restrictive interpretation of jurisdictional clauses. This Court is
in a different position from that which was occupied by the Perma-
nent Court. This Court is directly bound by the provisions of the

54
144 DISSENTING OPINION OF JUDGE READ

Charter, and it is “the principal judicial organ of the United
Nations’. It cannot ignore the Preamble of the Charter, and its
statement of Purposes and Principles. It cannot overlook the fact
that the acceptance of the compulsory jurisdiction of the Court is
one of the most effective means whereby Members of the United
Nations have sought to give practical effect to the Preamble and to
the Purposes and Principles. I should be failing in my duty, as a
judge, if I applied a rule of interpretation, designed to frustrate
the efforts of the Members to achieve this object.

oe
* *

In the light of these considerations, it becomes necessary to
consider whether Iran, by virtue of the Declaration of 1932, has
consented to the exercise of jurisdiction by this Court in the sort
of case which has been brought by the United Kingdom.

It will be convenient to begin with the question whether the
United Kingdom is entitled to rely upon the application of the
provisions of treaties concluded, after the ratification of the Decla-
ration, between Iran and third States, and invoked by virtue of
most-favoured-nation clauses contained in older British treaties.

The United Kingdom has invoked the provisions of the most-
favoured-nation clause of the Treaty of 1857, Article IX, which
provides ‘‘that the treatment of their respective subjects, and their
trade, shall also, in every respect, be placed on the footing of the
treatment of the subjects and commerce of the most-favoured
nation”. It will be observed that this clause was fully reciprocal,
conferring rights and privileges on both parties. On the abandon-
ment of the regime of capitulations in 1928, these provisions were
maintained, by exchange of notes.

The United Kingdom Government thus bases its case on the
provisions of three treaties concluded by Persia with Denmark and
Switzerland in 1934 and by Iran with Turkey in 1937. For the
purpose of this opinion it will be sufficient to consider the provisions
of the treaty with Denmark, which was accepted by Persia after
the ratification of the Declaration.

The Danish treaty, in Article IV, contained the following
provision :

“The nationals of each of the High Contracting Parties shall,
in the territory of the other, be received and treated, as regards
their persons and property, in accordance with the principles and
practice of ordinary international law. They shall enjoy therein
the most constant protection of the laws and authorities of the
territory for their persons, property, rights and interests....’’

There can be no doubt that legally, by virtue of the invocation
of the provisions of the Denmark treaty, Iran is under a treaty
obligation to treat British nationals “in accordance with the prin-
ciples and practice of ordinary international law’’.

55
145 DISSENTING OPINION OF JUDGE READ

The mere existence of a case based upon the Danish treaty invoked
by virtue of a most-favoured-nation clause would not justify the
Court in finding that it had jurisdiction. It is necessary that it
should be a case coming within the scope of the Persian Declaration.
For this purpose it is necessary to proceed upon the assumption that
the Court has decided that the Declaration must be interpreted as
applying only to treaties or conventions accepted by Persia after
the ratification of the Declaration.

In dealing with this aspect of the case it is possible to concentrate
upon a few words in the Declaration. I do not mean that we should
ignore the context; but, for the moment, we should examine
closely the following words :

“\... with regard to situations or facts relating directly or indirectly
to the application of treaties or conventions accepted by Persia”.

Our problem is to determine whether the Anglo-Iranian Oil Com-
pany dispute relates directly or indirectly to the application of the
Danish treaty, one which admittedly was accepted by Persia after
the ratification of the Declaration.

There is no doubt that the dispute and the facts relate directly to
the application of the Treaty of 1857. It is, however, equally clear
that they relate indirectly to the application of the provisions of the
Danish treaty which have been invoked by virtue of the most-
favoured-nation clauses.

Here it is necessary to go back to the principles to which I
referred in the earlier part of this opinion.

The fact that jurisdiction depends on the will of the parties
makes it necessary to consider what the will of the Persian Govern-
ment was at the time when it made the Declaration. That will was
expressed in the words used, and in order to determine it, the first
principle must be applied. It is necessary to give effect to the
words used in their natural and ordinary meaning in the context in
which they occur. The second principle is equally important. It is
my duty to interpret the Declaration and not to revise it. In other
words, I cannot, in seeking to find the meaning of these words,
disregard the words as actually used, give to them a meaning
different from their ordinary and natural meaning, or add words
or ideas which were not used in the making of the Declaration.

If the words “directly or indirectly’? had been omitted from the
Declaration, it would have been possible to assume that the juris-
diction was restricted to situations or facts which related directly
to treaties or conventions accepted by Persia. But the words
“directly or indirectly’? were not omitted from the Declaration ;
and any attempt to construe it by ignoring this expression would
amount to revision which a judge cannot do. Further, to give
the words ‘directly or indirectly” some different and artificial
meaning would again amount to a revision and would be beyond

56
146 DISSENTING OPINION OF JUDGE READ

my powers as a judge. Similarly, any attempt to suggest that there
is to be found in the Declaration, considered as a whole, a positive
intention to exclude disputes on the ground that they may be to
some extent based upon the provisions of earlier treaties would
again be an attempt to revise the Declaration by the incorporation
of words that are not there.

There are two considerations that strongly support the inter-
pretation which is based on the natural and ordinary meaning of
the words used. The first is that the Persian Government was
certainly aware, at the time of the Declaration, of the existence of
the most-favoured-nation clause referred to above. There were
doubtless others. It must have had under consideration the possibi-
lity, or even the probability, of disputes arising which would relate
directly to the application of such clauses and indirectly to the
application of subsequent treaties or conventions. In drafting the
Declaration, deliberate use was made of the disjunctive “‘or’,
which has an unequivocal meaning. There can be no doubt that
the Persian Government envisaged a system of compulsory juris-
diction which would be broad enough to include disputes arising
in this way. Assuming such an intention, I do not know of any
way in which it could have been more clearly indicated than by
using this expression “directly or indirectly’.

It is, of course, true that the drafting of the Declaration was
imperfect ; and that it is possible, by purely grammatical argument,
to attribute a different and unrealistic meaning to this expression.
But I cannot rely on purely grammatical interpretation. While the
grammatical construction may be open to criticism, there can be
no real doubt as to what the draftsman had in mind when he delib-
erately interpolated the expression ‘‘directly or indirectly” in the
middle of the text. He certainly meant to ensure that the scope of
the Declaration should be broadened so as to cover disputes and
facts having an indirect relationship with the treaties or conventions
in question.

The second consideration is that the arguments which have been
advanced as leading the Persian Government to exclude the older
treaties from the compulsory jurisdiction of the Court could have
no conceivable application to compulsory jurisdiction relating to
those modern treaty provisions which had nothing to do with the
regime of capitulations which were applicable indirectly through
the medium of most-favoured-nation clauses. Here it must be borne
in mind that, at the date of the Declaration, Article IX of the
Treaty of 1857 no longer had the character of a provision of an old
treaty of the regime of capitulations. Originally, it possessed that
character ; but in 1928 the United Kingdom concurred in a denun-
ciation of the objectionable provisions of the Treaty. The two
States agreed, by exchange of notes, to maintain the most-favoured-
nation clause, Article IX, pending the negotiation and conclusion

57
147 DISSENTING OPINION OF JUDGE READ

of a new treaty of commerce and navigation. In reality, the most-
favoured-nation clause relied upon by the Applicant is founded upon
a new agreement, accepted by Persia before the ratification, but
after the disappearance of the regime of capitulations.

Further, the most-favoured-nation clauses were reciprocal in
character, and entirely consistent with the new and independent
status which was resulting from the denunciation of capitulations.
They furnished the keys which unlocked the doors for Persian
merchants in the four corners of the earth, and protected them
while engaged in their far-flung trading enterprises. They were
essential to the national economy. The fact that their provisions
were kept alive, by special stipulations, after the ending of capitula-
tions in 1928, is proof that the Persian Government, far from group-
ing them with the treaties of the old regime, regarded them in an
entirely different light.

There is nothing in the context which could justify the rejection
of the natural and ordinary meaning to the words under consider-
ation, Certain arguments have, however, been presented in the
course of the oral proceedings. It has been contended that this
claim is based upon the most-favoured-nation clause. Of course it
is. This claim has a direct basis in the most-favoured-nation clauses
and an indirect basis in the Danish treaty invoked by virtue of their
provisions. The argument is completely irrelevant because the task
of the Court is the very simple one of deciding whether Persia by
this Declaration consented to the exercise of jurisdiction in disputes
relating directly ov indirectly to the application of treaties accepted
bv Persia.

In view of these considerations, I have reached the conclusion
that the United Kingdom is entitled to invoke the provisions
of the Danish treaty as a basis for the jurisdiction of the Court.
It must however be understood that, in reaching this conclusion,
I do not want to prejudge the merits. I cannot consider, in a
preliminary proceeding, whether the subject-matter of the dispute
comes within the scope of these provisions, because this question
has not been discussed by counsel and because it is essentially
a part of the merits. Accordingly, and subject to this reservation,
I have concluded that the present claim is one which is based
indirectly on the application of the Danish treaty, which was
accepted by Persia after the date of the Declaration. Accordingly,
the Iranian Objection to the Jurisdiction, as regards this part
of the case, should be overruled, or at most joined to the merits.

*
* *

In view of the foregoing conclusion, it is unnecessary for me
to discuss that part of the judgment of the Court which upholds
the Iranian objection on the ground that the Declaration limits
the jurisdiction of the Court to disputes relating to treaties or
conventions accepted by Persia after the date of the Declaration.

58
148 DISSENTING OPINION OF JUDGE READ

x *
It is, however, necessary for me to discuss the part of the
judgment which relates to the 1933 Agreement.
This agreement was referred to in clause fc) of the United
Kingdom Submission No. 4 as follows :

“The treaty stipulation arising out of the settlement in 1933,
through the mediation of the Council of the League of Nations,
of the international dispute between the United Kingdom and
Persia, the conditions of which settlement are contained in the
Concession Convention concluded by the Imperial Government of
Persia with the Anglo-Persian Oil Company in that year.”

The United Kingdom claim on the merits, as set forth in the
Application and in the Memorial, relates, in an important part,
to breaches of this “treaty stipulation”’. In this part of the case
on the merits, the United Kingdom contended, in the Memorial,
that the 1933 Concession embodied “‘the substance of an implied
agreement bet’ een the Government of the United Kingdom and
the Iranian Government because there was an implied agreement
between these two Governments (fully operative as creating an
obligation in international law) to the effect that the Iranian
Government undertook to observe the provisions of its conces-
sionary convention with the Company”.

To my mind, the merits of a dispute consist of the issues of
fact and law which give rise to a cause of action, and which an
applicant State must establish in order to be entitled to the
relief claimed. In every dispute which is founded upon the breach
of a treaty obligation, the applicant must establish the existence
and scope of the treaty, as well as the facts which constitute the
breach, in order to justify a tribunal in according the relief which
it has requested.

It is, therefore, clear that the question as to whether such an
implied agreement arose between the two Governments in 1933,
one fully operative as creating an obligation in international law,
is an essential element of the United Kingdom claim on the merits.
It is a question partly of fact and partly of mixed fact and law.

It is equally clear that this question goes to the jurisdiction as
well as to the merits.

It does not follow, however, that, because it goes to the jurisdic-
tion, it can be decided on Preliminary Objection.

The Statute provides, in Article 36 (6):

“In the event of a dispute as to whether the Court has juris-
diction, the matter shall be settled by the decision of the Court.”

39
149 DISSENTING OPINION OF JUDGE READ

There is nothing in the Statute providing for summary pro-
cedure by way of preliminary objection. There can be no doubt
that the normal course, contemplated by this article, is that “the
decision of the Court’’, in disputes as to jurisdiction, should be in
accordance with the course of procedure prescribed by Chapter III
of the Statute. The exceptional provisions of Rule 62 can only be
construed as enabling the Court to deal summarily with those
questions of jurisdiction which can be settled without prejudging
matters which are a part of the merits. They cannot possibly be
construed as authorizing the Court to decide, in preliminary
proceedings, issues of law or fact which are essential elements of
both jurisdiction and merits, or which are inextricably linked with
the merits of the case. This is undoubtedly the basis of the rule in
the Losinger Case—Series A/B, No. 67, at pages 23, 24—and it is
confirmed by the instances in which the Permanent Court refused
to deal, in preliminary proceedings, with questions of jurisdiction
which concerned or were closely related to issues of law or fact that
formed part of the merits. Without attempting an exhaustive
reference to the jurisprudence of the Permanent Court, reference
can be made to three cases in which this course was adopted as a
basis for decision : Prince von Pless, Series A/B, No. 52, at page 16;
Pajzs, Csäky, Esterhazy Case, Series A/B, No. 66, at page 9;
The Railway Line Panevezys-Saldutiskis, Series A/B, No. 75, at
pages 55, 56.

It is impossible to overlook the grave injustice which would be
done to an applicant State, by a judgment upholding an objection
to the jurisdiction and refusing to permit adjudication on the merits,
and which, at the same time, decided an important issue of fact
or law, forming part of the merits, against the applicant State. The
effect of refusal to permit adjudication of the dispute would be
to remit the applicant and respondent States to other measures,
legal or political, for the settlement of the dispute. Neither the
applicant nor the respondent should be prejudiced, in seeking an
alternative solution of the dispute, by the decision of any issue of
fact or law that pertains to the merits.

It is for these reasons that I have reached the conclusion that the
Court is not competent, in preliminary proceedings and under the
relevant provisions of the Statute and Rules, to decide whether or
not an international agreement arose between the two Governments.
in 1933, one fully operative as creating an obligation in international
law. I have reached the conclusion that the competence of the
Court, at this stage, is limited to deciding whether the alleged inter-
national agreement, assuming that the United Kingdom’s conten-
tions as regards its nature and scope are well founded, is a treaty or
convention within the meaning of the Declaration.

60
150 DISSENTING OPINION OF JUDGE READ

Accordingly, I am compelled to conclude that the aspect of this
Objection which relates to the existence and scope of the alleged
international agreement should be joined to the merits.

In view of the decision of the Court as regards the Iranian
Objection No. 3, it is unnecessary for me to give my reasons for
rejecting the other Iranian Objections, Nos. 1, 2, 4, 5 and 6.

(Signed) J. E. Reap.

61
